DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on September 8, 2021, is acknowledged.  The traversal is on the ground(s) that the various species were not properly identified.  This is not found persuasive because Examiner used exemplary figures when  identifying the various species. The exemplary figures were not used so as to suggest that other figures could not also read on the various species. Note that many of Applicant’s figures are not included in the listing of species in the Election of Species requirement mailed May 5, 2021. Again, this is due to the fact that the figures that are listed merely serve as examples.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20, 22, 33, 45, 47-49, 56, 57, and 59-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-25, 27-32, 34-44, 46, 50-55, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 23-25, 27-32, 34-44, 46, 50-55, and 58, respectively, of co-pending Application No. 16/662,165 in view of US 2012/0121223 (“Tamura”).
The co-pending claims teach the instant claimed subject matter with the exception that the securing feature comprises an actuator in addition to the locking member. Tamura teaches a securing feature comprising a locking member and an actuator (par. [0068]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the co-pending claims such that the securing feature comprises an actuator in addition to the locking member, as taught by Tamura. The motivation would have been to improve selective engagement of the locking member.
This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28, 32, 34, 37-42, 46, 51-55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144883 (“Coengracht ‘883”) in view of Tamura.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Regarding claim 21, Coengracht ‘883 teaches a multiport (pg. 15, lines 29-33) for making optical connections (Fig. 19), comprising: a shell (the enclosure of pg. 15, lines 29-33); at least one connection port (814) comprising an optical connector opening (853) extending from an outer surface of the multiport into a cavity and defining a connection port passageway (Fig. 19); a securing feature passageway (870); and at least one securing feature (868) associated with the at least one connection port passageway, and the at least one securing feature comprises a locking member (876), wherein the at least one securing feature is disposed within a portion of the securing feature passageway (Fig. 21), and the at least one securing feature is capable of translating within a portion of the at least one securing feature passageway wherein the at least one securing feature translates from a retain position to an open position as a suitable fiber optic connector is inserted into the at least one connection port (Figs. 13-15).
Coengracht ‘883 does not teach that the securing feature comprises an actuator in addition to the locking member. Tamura teaches a securing feature comprising a locking member and an actuator (par. [0068]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 such that the securing feature comprises an actuator in addition to the locking member, as taught by Tamura. The motivation would have been to improve selective engagement of the locking member.
Regarding claim 28, Coengracht ‘883 teaches at least one adapter (850) aligned with the at least one connection port.
Regarding claim 32, Coengracht ‘883 teaches that at least a portion of the one securing feature passageway is arranged transversely to a longitudinal axis of the connector port passageway (Figs. 19, 22).
Regarding claim 34, Coengracht ‘883 teaches at least one adapter (850) aligned with the at least one connector port passageway.
Regarding claim 37, Coengracht ‘883 teaches a retainer (857) for securing the at least one adapter to the shell.
Regarding claim 38, Coengracht ‘883 teaches at least one rear connector comprising a rear connector ferrule (pg. 18, lines 3-6).
Regarding claim 39, Coengracht ‘883 teaches a resilient member for biasing the rear connector ferrule (pg. 18, lines 3-6).
Regarding claim 40, Coengracht ‘883 teaches at least one rear connector further comprising a keying feature (pg. 18, lines 3-6).
Regarding claim 41, Coengracht ‘883 teaches at least one rear connector having a SC footprint (pg. 18, lines 3-6).
Regarding claim 42, Coengracht ‘883 teaches that the multiport is weatherproof (pg. 1, lines 25-27).
Regarding claim 46, Coengracht ‘883 teaches an input connection port configured as a single-fiber input connection or a multi-fiber input connection (Fig. 20).
Regarding claims 51-54, Coengracht ‘883 teaches the limitations of the base claim 21. The remaining limitations appear to involve mere optimization of the shell volume and port width density. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the shell volume and port width density of the multiport of Coengracht ‘883, as set forth in the presently claimed invention. The motivation would have been to improve compactness while permitting maximum optical connections.
Regarding claim 55, Coengracht ‘883 teaches a sealing element (pg. 1, lines 25-27).
Regarding claim 58, Coengracht ‘883 teaches that at least one connection port is suitable for retaining a suitable fiber optic connector when the fiber optic connector is fully-seated within the at least one connection port (Fig. 22).
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view Tamura, as applied to claim 21 above, and further in view of US 2014/0016902 (“Pepe”).
Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach that the at least one connection port and the at least one securing feature passageway are a portion of the shell. Pepe teaches that a connection port (222) and a securing feature passageway (226) are a portion of a shell (221; Figs. 5, 9). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connection port and securing feature passageway of Coengracht ‘883 so as to be a portion of the shell, as taught by Pepe. The motivation would have been to simplify the design.



Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura and further in view of Pepe, as applied to claim 23 above, and further in view of WO 2016/156610 (hereinafter “Coengracht ‘610”).
Regarding claim 24, Coengracht ‘883 in view of Tamura and further in view of Pepe renders obvious the limitations of the base claim 23. Coengracht ‘883 does not teach that the shell comprises at least a first portion and a second portion. Coengracht ‘610 teaches a shell comprising a first portion (60) and a second portion (62). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the shell of Coengracht ‘883 so as to comprise first and second portions, as taught by Coengracht ‘610. The motivation would have been to more easily allow for insertion/removal of components within the shell.
Regarding claim 25, Coengracht ‘883 in view of Tamura and further in view of Pepe renders obvious the limitations of the base claim 23. Coengracht ‘883 does not teach that the shell is formed from a plurality of components. Coengracht ‘610 teaches a shell formed from a plurality of components (60, 62). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the shell of Coengracht ‘883 so as to be formed from a plurality of components, as taught by Coengracht ‘610. The motivation would have been to more easily allow for insertion/removal of components within the shell.





Claims 27, 30, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura, as applied to claim 21 above, and further in view of Coengracht ‘610.
Regarding claim 27, Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach at least one optical fiber routed from the at least one connection port toward an input connection port of the multiport. Coengracht ‘610 teaches at least one optical fiber routed from at least one connection port toward an input connection port of a multiport (Fig. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 such that at least one optical fiber is routed from at least one connection port toward an input connection port of the multiport, as taught by Coengracht ‘610. The motivation would have been to permit desired optical connectivity.
Regarding claim 30, Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach that the keying portion comprises a male key. Coengracht ‘610 teaches a keying portion (Fig. 3) comprising a male key (96). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 such that the keying portion comprises a male key, as taught by Coengracht ‘610. The motivation would have been to improve interlockability of components.




Regarding claim 50, Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach at least one fiber routing guide or support. Coengracht ‘610 teaches at least one fiber routing guide or support (Fig. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 so as to comprise at least one fiber routing guide or support, as taught by Coengracht ‘610. The motivation would have been to improve design organization.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura, as applied to claim 21 above, and further in view of 
US 2018/0329183 (“Verheyden”).
Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach that the at least one securing feature translates from a retain position to an open position as a suitable fiber optic connector is inserted into the at least one connection port. Verheyden teaches that at least one securing feature translates from a retain position to an open position as a suitable fiber optic connector is inserted into at least one connection port (par. [0036]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the securing feature of Coengracht ‘883 such that it translates from a retain position to an open position as a suitable fiber optic connector is inserted into at least one connection port, as taught by Verheyden. The motivation would have been to permit desired engagability and disengagability. 



Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura, as applied to claim 21 above, and further in view of US 2019/0170961 (“Coengracht ‘961”).
Regarding claim 31, Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach a sealing feature disposed on the at least one securing feature. Coengracht ‘961 teaches a sealing feature disposed on the at least one securing feature (par. [0191]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 so as to include a sealing feature disposed on the at least one securing feature, as taught by Coengracht ‘961. The motivation would have been to prevent contamination. 
Regarding claim 35, Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach that at least one adapter is capable of floating relative to the at least one connection ports passageway. Coengracht ‘961 teaches at least one adapter that is capable of floating relative to the at least one connection ports passageway (par. [0297]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 so as to include an adapter that is capable of floating relative to the at least one connection ports passageway, as taught by Coengracht ‘961. The motivation would have been to absorb alignment mismatches (par. [0297]).




Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura, as applied to claim 21 above, and further in view of 
US 2017/0261696 (“Compton”).
Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach at least one adapter biased by a resilient member. Compton teaches at least one adapter biased by a resilient member (par. [0024]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 so as to include an adapter biased by a resilient member, as taught by Compton. The motivation would have been to provide force balancing (par. [0024]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura, as applied to claim 21 above, and further in view of 
US 2014/0226945 (“Claessens”).
Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach an optical splitter disposed within the cavity. Claessens teaches an optical splitter (192) disposed within a cavity (170). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 so as to include an optical splitter disposed within the cavity, as taught by Claessens. The motivation would have been to allow for desired optical routing.



Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Coengracht ‘883 in view of Tamura, as applied to claim 21 above, and further in view of 
US 2011/0097050 (hereinafter “Blackwell”).
Coengracht ‘883 in view of Tamura renders obvious the limitations of the base claim 21. Coengracht ‘883 does not teach at least one mounting feature for the multiport. Blackwell teaches a mounting feature (64) for a multiport (40). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the multiport of Coengracht ‘883 so as to include a mounting feature for the multiport, as taught by Blackwell. The motivation would have been to provide additional mechanical stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883